Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Omholt on 02/12/21.
The application has been amended as follows: 

Claim 1 is amended as follows:
Lines 2-3 are amended to read:
 “an abrasive, wherein the abrasive is positively charged at the pH of the polishing composition prior to surface coating, , selected from the group consisting of ceria,”

Claim 8 is amended as follows:
Lines 1-2 are amended to read 
“8. (Previously Presented) A chemical-mechanical polishing composition comprising: 
, wherein the abrasive is positively charged at the pH of the polishing composition prior to surface coating, wherein the alumina is surface-coated with a copolymer comprising a combination of sulfonic acid monomeric units”

Claim 15 is amended as follows:
Lines 8-10 are amended to read
“ (a) 	an abrasive selected from the group consisting of alumina, ceria, 
titania, zirconia, and combinations thereof, wherein the abrasive is positively charged at the pH of the polishing composition prior to surface coating, wherein the abrasive is 
surface-coated with a copolymer comprising a combination of sulfonic”

Allowable Subject Matter
Claims 1-9, 13-19, 22-23 and 25 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8 and 15, the cited prior art of record fails to disclose or render obvious a chemical-mechanical polishing composition or a method of chemically mechanically polishing a substrate, the composition comprising an abrasive selected from the group consisting of ceria, titania, zirconia, and combinations thereof, wherein the abrasive is positively charged at the pH of the polishing composition prior to surface coating the abrasive with the copolymer as claimed, in combination with the rest of the steps/limitations of claims 1, 8 and 15 respectively.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.D/Examiner, Art Unit 1713   

                                                                                                                                                                                                     /NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713